Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 1 of 24 PageID #: 2349

                                                             Endurance American Insurance Company
                                                                                                         Wilmington, DE




  FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE DECLARATIONS

 NOTICE: PLEASE READ CAREFULLY. This Policy shall follow all the terms and conditions of the Followed
 Form except as stated herein. Terms defined in the Followed Form are used herein with the meaning
 assigned to them in the Followed Form unless otherwise indicated.


 POLICY NUMBER:                               DOX10007587102


 Item 1.       Named Insured:                 Akorn, Inc.
               Address:                       1925 West Field Court
                                              Suite 300
                                              Lake Forest, IL 60045

 Item 2.       Policy Period:                 From: June 01, 2017                    To: June 01, 2018
                                              (12:01 AM Standard Time on both dates at the address of the Named Insured
                                              noted above.)

 Item 3.       Limit of Liability:
               (including defense costs) $ 10,000,000 excess of $ 20,000,000

 Item 4.       Pending & Prior            $5M Excess of $20M - 06/01/2014
               Litigation Date:           $5M excess of $25M - 08/04/2015
               This policy follows the pending & prior litigation exclusion in the Followed Form, except that
               the applicable date in such exclusion shall be the date indicated in this Item 4.

 Item 5.       Premium:                       $ 143,220

 Item 6.       Producer:                      Arthur J. Gallagher Risk Management Services, Inc.
               Address:                       300 South Riverside Plaza, Suite 1900
                                              Chicago, IL 60606

 Item 7.       A. Underlying Policy(ies):
                       Insurer               Policy Number             Limit of Liability             Attachment
              XL Specialty Insurance        US00075683DO17A             $ 10,000,000                    Primary
              Company
              Allied World National            0307-5817                $ 10,000,000                  $10,000,000
              Assurance Company


               B. Followed Form:
                       Insurer               Policy Number             Limit of Liability             Attachment
              XL Specialty Insurance        US00075683DO17A             $ 10,000,000                    Primary
              Company

 Item 8.       Forms and Endorsements Effective at Inception:
               See attached Forms and Endorsements Schedule, IL 0101.

 Policy Issuance Date:      June 14, 2017                                             Endurance American Insurance Company
 Policy Issuance Office:    Chicago, IL                                                                      EML 0001 0712
                                                              Page 1
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 2 of 24 PageID #: 2350

  FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE DECLARATIONS

 Item 9.       Notice:
               A. Claims or Potential Claims: Endurance U.S. Insurance – Claims
                                              Attn: Claims Department
                                              750 Third Avenue
                                              18th Floor
                                              New York, NY 10017
                                              Insuranceclaims@sompo-intl.com
                                              1-877-676-7575

               B. All Other:                 Endurance Professional Solutions
                                             Attn: Professional Lines Underwriting Department
                                             750 Third Avenue
                                             18th Floor
                                             New York, NY 10017
                                             USCMLFI@sompo-intl.com

 This Policy shall constitute the contract between the Insureds and the Insurer.

 The Insurer hereby causes this Policy to be signed on the Declarations page by a duly authorized
 representative of the Insurer.




                                                                         June 14, 2017
 Authorized Representative                                               Date




 Policy Issuance Date:     June 14, 2017                                 Endurance American Insurance Company
 Policy Issuance Office:   Chicago, IL                                                          EML 0001 0712
                                                         Page 2
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 3 of 24 PageID #: 2351




       FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE POLICY
THIS POLICY CONTAINS CLAIMS MADE COVERAGES. READ THE ENTIRE POLICY CAREFULLY TO
DETERMINE YOUR RIGHTS, DUTIES AND WHAT IS AND WHAT IS NOT COVERED.
In consideration of premium paid or payable and in reliance on all statements made and information
furnished by the Insureds in the Application or the underwriting of this Policy, and subject to the terms,
conditions and limitations of this Policy, Endurance American Insurance Company (herein referred to as
the "Insurer") agrees as follows:
I. INSURING CLAUSE
    Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
    coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
    Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after (i)
    the insurers of the Underlying Policy(ies), the Insureds, and/or any other party shall have paid in
    legal currency the full amount of the Underlying Limit pursuant to Section II.B.1 below, and (ii) the
    Insureds shall have paid the retention or deductible, if any, applicable under the Primary Policy. The
    Insurer shall then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit
    of Liability as set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability
    of the Insurer under this Policy with respect to all Claims first made in each Policy Period, including
    the Discovery Period if exercised, against all Insureds irrespective of the time of payment by the
    Insurer.
II. TERMS AND CONDITIONS
    A. FOLLOWING FORM
        This Policy, except as stated herein, is subject to all terms, conditions, representations and
        limitations as contained in the Followed Form as of inception of this Policy, and to the extent
        coverage is further limited or restricted thereby, in any other Underlying Policy(ies). In no
        event shall this Policy grant broader coverage than would be provided by any of the Underlying
        Policy(ies). In the event of any conflict between the terms, conditions, and limitations of this
        Policy and any Underlying Policy, the terms, conditions and limitations of this Policy shall
        control.
    B. UNDERLYING POLICIES
        1. In the event and only in the event of the erosion or exhaustion of the Underlying Limit by
             reason of:
             a. the insurer(s) of the Underlying Policy(ies), the Insureds, and/or any other party paying
                   in legal currency Loss covered under the respective Underlying Policy(ies); and/or
             b. the insurer(s) of the Underlying Policy(ies) paying loss under another policy(ies) issued
                   by such underlying insurer to the Named Insured or any of its affiliates; but only to the
                   extent such Underlying Policy(ies) explicitly requires that such loss payment erodes the
                   limit of liability of such Underlying Policy(ies).
             this Policy shall: (i) in the event of erosion, pay excess of the eroded Underlying Limit, and
             (ii) in the event of exhaustion, continue in force as primary insurance; provided always that
             in the latter event this Policy shall only pay excess of the retention or deductible, if any,
             applicable under the Primary Policy, which retention or deductible shall be applied to any
             subsequent Loss in the same manner as specified in the Primary Policy.




  Endurance American Insurance Company              Page 1 of 3                               EML 0201 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 4 of 24 PageID #: 2352



      2. Notwithstanding any of the terms of this Policy which might be construed otherwise, this
           Policy shall drop down only in the event of erosion or exhaustion of the Underlying Limit as
           described above, and shall not drop down for any other reason including, but not limited to,
           uncollectability (in whole or in part) of any Underlying Policy(ies). The risk of uncollectability
           of the Underlying Policy(ies) (in whole or in part) whether because of financial impairment
           or insolvency of an underlying insurer or for any other reason, is expressly retained by the
           Insureds and is not in any way or under any circumstances insured or assumed by the
           Insurer.
      3. If any Underlying Policy(ies) contains a specific grant of coverage that is subject to a
           sublimit of liability, then coverage under this Policy shall not apply to any Claim which is
           otherwise subject to such grant of coverage. However, any Loss paid under the Underlying
           Policies on account of such Claim shall erode or exhaust the Underlying Limit, as provided in
           Section II.B.1 above, for purposes of this Policy.
      4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including
           the Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater
           extent than it would have been had such Underlying Policy(ies) been so maintained. To the
           extent the terms, conditions or limitations of any of the Underlying Policy(ies) are changed
           to limit or restrict coverage, this Policy shall become subject to such changes upon the
           effective date of the change in the Underlying Policy(ies). To the extent the terms,
           conditions or limitations of any of the Underlying Policy(ies) are changed to expand or
           broaden coverage, this Policy shall become subject to such changes only if and to the extent
           the Insurer agrees to such changes in writing and the Insureds pay any additional premium
           reasonably required by the Insurer for such changes.
   C. NOTICE
      All notices under this Policy shall be in writing and properly addressed to the appropriate party.
      Notice to the Insureds may be given to the Named Insured at the address as shown in Item 1. of
      the Declarations. Notice to the Insurer of any Claim or potential Claim under this Policy shall be
      given to the Insurer at the address as shown in Item 9.A. of the Declarations. All other notices
      to the Insurer under this Policy shall be given to the Insurer at the address as shown in Item 9.B.
      of the Declarations.
      Any notice to the insurer of an Underlying Policy(ies) shall not constitute notice to the Insurer
      unless also given to the Insurer as provided in this Section II.C.
   D. CLAIMS PROVISIONS
      1. The Insurer may, at its sole discretion, participate in the investigation, defense or settlement
           of any Claim or potential Claim reported to the Insurer under this Policy even if the
           Underlying Limit has not been exhausted.
      2. No action by any other insurer shall bind the Insurer under this Policy. The Insurer shall not
           be liable under this Policy for any settlements, stipulated judgments or defense costs to
           which the Insurer has not consented, which consent shall not be unreasonably withheld.
   E. DISCOVERY PERIOD
      The Insureds shall have the right to elect a Discovery Period under this Policy as described in,
      and subject to the terms of, the Followed Form. The additional premium for the Discovery
      Period shall be the same percentage of this Policy's annual premium as the percentage stated in
      the Followed Form for calculating the Discovery Period premium thereunder. The Discovery




  Endurance American Insurance Company             Page 2 of 3                                 EML 0201 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 5 of 24 PageID #: 2353



      Period shall not be available unless the Insured has elected the Discovery Period in all
      unexhausted Underlying Policies and has provided proof thereof to the Insurer.
   F. DEFINITIONS
      1. Terms defined in the Followed Form are used herein with the meaning assigned to them in
          the Followed Form unless otherwise stated herein. Other words and phrases that appear in
          bold have special meaning and can be found below or in any endorsement or the specific
          Policy provision where they appear.
      2. Followed Form, Underlying Policy(ies) and Limit of Liability have the meanings attributed
          to them in the Declarations.
      3. Insured(s) means all natural persons and entities insured by the Followed Form.
      4. Named Insured means the entity named in Item 1 of the Declarations.
      5. Primary Policy means the first listed policy in Item 7.A of the Declarations.
      6. Policy Period means the period of time specified in Item 2. of the Declarations, subject to
          prior termination in accordance with the Followed Form.
      7. Underlying Limit means an amount equal to the aggregate of all limits of liability, as set
          forth in Item 7. of the Declarations, for all Underlying Policies, plus the retention or
          deductible, if any, applicable under the Primary Policy.




  Endurance American Insurance Company         Page 3 of 3                             EML 0201 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 6 of 24 PageID #: 2354



                       Endurance American Insurance Company
                                         750 3rd Avenue
                                       New York, NY 10017




IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President and
Senior Vice President and countersigned where required by law on the Declarations page by its duly
authorized representative.




         Senior Vice President                                    President




Endurance American Insurance Company                                                      IL 1007 0114
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 7 of 24 PageID #: 2355

             FORMS AND ENDORSEMENT SCHEDULE

         FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE POLICY



 End. No.                                      Title                                       Number
            Follow Form Excess Management Liability Insurance Declarations             EML 0001 0712
            Follow Form Excess Management Liability Insurance Policy                   EML 0201 0712
            Signature Page                                                              IL 1007 0114
            Forms and Endorsement Schedule                                              IL 0101 0712
    1.      Specific Events Exclusion                                                   IL 1002 0712
    2.      Deletion of Most Restrictive Underlying Terms (ABC Coverage)               EML 0902 0712
    3.      DIC Erosion of Underlying Limit                                            EML 0903 0712
    4.      Amendatory Inconsistency                                                   EML 1324 0513
    5.      Illinois Changes - Cancellation and Nonrenewal                            EML 1000 1112 IL
    6.      Illinois Changes                                                          EML 1113 1112 IL
    7.      Disclosure Pursuant to the Terrorism Risk Insurance Act                     IL 1214 0115
    8.      Cap on Losses from Certified Acts of Terrorism                              IL 1204 0115
            U.S. Treasury Department's Office of Foreign Assets Control (OFAC)          PN 0001 0712

 The titles of the endorsements listed above are solely for convenience and form no part of the terms and
 conditions of coverage.




 Endurance American Insurance Company             1 of 1                                    IL 0101 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 8 of 24 PageID #: 2356

                                        ENDORSEMENT
 Named Insured:      Akorn, Inc.                                    Policy Number:   DOX10007587102

 Endorsement                                                        Endorsement
 Effective Date:     June 01, 2017                                  Number:          1
                     12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations.


                                         GENERAL CHANGE
                                    (SPECIFIC EVENTS EXCLUSION)
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that:


In consideration of the premium charged, it is hereby understood and agreed that, without limiting the
effectiveness of any other EXLCUSIONS within this policy, the Insurer shall not be liable to make any
payment for Loss in connection with: (i) any of the Claim(s), notices, events, investigations or actions
listed under EVENTS below (hereinafter “Events”); (ii) the prosecution, adjudication, settlement,
disposition, resolution or defense of: (a) any Event(s); or (b) any Claim(s) arising from any Event(s);
or (iii) any Wrongful Act, underlying facts, circumstances, acts or omissions in any way relating to any
Event(s).

EVENTS

1. Solomon Yeung, etc. v. Akorn, Inc. et al., docket no. 1:15-cv-01944 filed in the Norther
District of Illinois on or about March 4, 2015;

2. Mikolaj Sarzynski, Individually and on Behalf of All Others Similarly Situated, v.
Akorn, Inc., Rajat Rai, and Timothy A. Dick, docket no. 1:15-cv-03921 filed in the
Northern District of Illinois on or about May 4, 2015;

3. the Company’s intent to restate its consolidated financial statements for the fiscal year
ended December 31, 2014, and the fiscal quarters ended June 30, 2014, and September
30, 2014 (collectively, the “Restated Financial Statements”).

For the purposes of this endorsement an “Interrelated Wrongful Act” means: (i) any fact,
circumstance,
act or omission alleged in any Event(s) and/or (ii) any Wrongful Act which is the same as, similar or
related to or a repetition of any Wrongful Act alleged in any Event(s).




 Date of Issuance: June 14, 2017                                                  Policy Form: EML 0201 0712
 Endurance American Insurance Company              Page 1 of 2                Endorsement Form: IL 1002 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 9 of 24 PageID #: 2357

                                        ENDORSEMENT




       Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.




 Date of Issuance: June 14, 2017                                              Policy Form: EML 0201 0712
 Endurance American Insurance Company        Page 2 of 2                  Endorsement Form: IL 1002 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 10 of 24 PageID #: 2358

                                          ENDORSEMENT
Named Insured:        Akorn, Inc.                                          Policy Number:   DOX10007587102

Endorsement                                                                Endorsement
Effective Date:       June 01, 2017                                        Number:          2
                      12:01 AM Standard Time at the address of the Named
                      Insured as shown in the Declarations.



                     DELETION OF MOST RESTRICTIVE UNDERLYING TERMS
                                    (ABC COVERAGE)
It is agreed that:

    1. Section II.A. is deleted in its entirety and is replaced with the following:
        This Policy, except as stated herein, is subject to all terms, conditions, representations and
        limitations as contained in the Followed Form. In no event shall this Policy grant broader
        coverage than would be provided by the Followed Form. In the event of any conflict between
        the terms, conditions, and limitations of this Policy and the Followed Form, the terms,
        conditions and limitations of this Policy shall control.

        If Loss covered under the Followed Form is not covered under another Underlying Policy
        because coverage under such Underlying Policy is narrower than the coverage under the
        Followed Form, then for purposes of liability attaching to this Policy the Underlying Limit for
        such Underlying Policy shall be eroded or exhausted with respect to such Loss paid by the
        Insureds, an insurer of any DIC policy excess of this Policy and/or any other party paying such
        Loss.

    2. Section II.B.4. is deleted in its entirety and is replaced with the following:
        If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
        Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
        than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
        terms, conditions or limitations of the Followed Form are changed to limit or restrict coverage,
        this Policy shall become subject to such changes upon the effective date of the change in the
        Followed Form. To the extent the terms, conditions or limitations of the Followed Form are
        changed to expand or broaden coverage, this Policy shall become subject to such changes only if
        and to the extent the Insurer agrees to such changes in writing and the Insureds pay any
        additional premium reasonably required by the Insurer for such changes.




        Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.



 Date of Issuance: June 14, 2017                                                           Policy Form: EML 0201 0712
 Endurance American Insurance Company                  Page 1 of 1                  Endorsement Form: EML 0902 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 11 of 24 PageID #: 2359

                                        ENDORSEMENT

Named Insured:       Akorn, Inc.                                      Policy Number:         DOX10007587102

Endorsement                                                           Endorsement
Effective Date:      June 01, 2017                                    Number:                3
                     (12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations)


                               DIC EROSION OF UNDERLYING LIMIT
It is agreed that:

Section I, Insuring Clause, is deleted in its entirety and is replaced with the following:

Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after the
insurers of the Underlying Policy(ies), the Insureds, the insurer of any DIC policy, and/or any other party
shall have paid in legal currency the full amount of the Underlying Limit (including the applicable
retention or deductible under the Primary Policy) pursuant to Section II.B.1 below. The Insurer shall
then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit of Liability as
set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability of the Insurer
under this Policy with respect to all Claims first made in each Policy Period, including the Discovery
Period if exercised, against all Insureds irrespective of the time of payment by the Insurer.




        Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.




 Date of Issuance: June 14, 2017                                                     Policy Form: EML 0201 0712
 Endurance American Insurance Company              Page 1 of 1                Endorsement Form: EML 0903 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 12 of 24 PageID #: 2360

                                          ENDORSEMENT
Named Insured:        Akorn, Inc.                                           Policy Number:   DOX10007587102

Endorsement                                                                 Endorsement
Effective Date:       June 01, 2017                                         Number:          4
                      12:01 AM Standard Time at the address of the Named
                      Insured as shown in the Declarations.



                  ILLINOIS CHANGES – CANCELLATION AND NONRENEWAL
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that:

A. A Cancellation Condition is added as follows:
    CANCELLATION
    1. The Named Insured shown in the Declarations may cancel this Policy by mailing advance written
       notice of cancellation to the Insurer.
    2. The Insurer may cancel this Policy by mailing to the Named Insured written notice stating the
       reason for cancellation. If the Insurer cancels for nonpayment of premium, the Insurer will mail
       the notice at least 10 days prior to the effective date of cancellation.
    3. If this Policy has been in effect for more than 60 days or is a renewal or continuation Policy, the
       Insurer may cancel only for one or more of the following reasons:
        a. Nonpayment of premium;
        b. Certification of the Director of Insurance of the loss of reinsurance by the Insurer that
           provided coverage to the Insurer for all or a substantial part of the underlying risk insured;
           or
        c. A determination by the Director of Insurance that the continuation of the Policy could place
           the Insurer in violation of the insurance laws of this State.
    4. Notice of cancellation will state the effective date of cancellation. The Policy Period will end on
       that date.
    5. If this Policy is cancelled, the Insurer will send the Named Insured any premium refund due. If
       the Insurer cancels, the refund will be pro rata. If the Named Insured cancels, then the return
       premium will be computed at .90 of the pro rata unearned premium. The cancellation will be
       effective even if the Insurer has not offered a refund.

B. When The Insurer Does Not Renew Condition is added as follows:
    If the Insurer decides not to renew or continue this Policy, the Insurer will mail the Named Insured
    and the Named Insured’s agent or broker written notice, stating the reason for nonrenewal, at least
    60 days before the end of the Policy Period. If the Insurer offers to renew or continue and the
    Named Insured does not accept, this Policy will terminate at the end of the current Policy Period.
    Failure to pay the required renewal or continuation premium when due shall mean that the Named
    Insured has not accepted the Insurer’s offer.
    If the Insurer fails to mail proper written notice of nonrenewal and the Named Insured obtains
    other insurance, this Policy will end on the effective date of that insurance.
 Date of Issuance: June 14, 2017                                                             Policy Form: EML 0201 0712
 Endurance American Insurance Company                             Page 1 of 2        Endorsement Form: EML 1000 1112 IL
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 13 of 24 PageID #: 2361

                                              ENDORSEMENT
C. Mailing Of Notices is added as follows:
     The Insurer will mail cancellation and nonrenewal notices to the Named Insured, and the agent or
     broker, at the last addresses known to the Insurer. The Insurer shall maintain proof of mailing of a
     cancellation or nonrenewal notice on a recognized U.S. Post Office form or a form acceptable to the
     U.S. Post Office or other commercial mail delivery service.




         Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.

Includes copyrighted material of Insurance Services Office, Inc. with its permission.




 Date of Issuance: June 14, 2017                                                                Policy Form: EML 0201 0712
 Endurance American Insurance Company                                Page 2 of 2        Endorsement Form: EML 1000 1112 IL
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 14 of 24 PageID #: 2362

                                        ENDORSEMENT
Named Insured:        Akorn, Inc.                                           Policy Number:     DOX10007587102

Endorsement           June 01, 2017                                         Endorsement        5
Effective Date:                                                             Number:
                      (12:01 AM Standard Time at the address of the
                      Named Insured as shown in the Declarations)


                                              ILLINOIS CHANGES
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that:

A. Paragraph 4. of Item B., Underlying Policies, of Section II, Terms and Conditions, is replaced by the
   following:

    4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
        Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
        than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
        terms, conditions or limitations of any of the Underlying Policy(ies) are changed, this Policy shall
        become subject to such changes only if and to the extent the Insurer agrees to such changes in
        writing and the Insureds pay any additional premium reasonably required by the Insurer for
        such changes.




        Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in this
 endorsement are solely for convenience and do not affect its meaning.




 Date of Issuance: June 14, 2017                                                          Policy Form: EML 0201 0712
 Endurance American Insurance Company                         Page 1 of 1         Endorsement Form: EML 1113 1112 IL
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 15 of 24 PageID #: 2363

                                        ENDORSEMENT
Named Insured:       Akorn, Inc.                                     Policy Number:     DOX10007587102

Endorsement                                                          Endorsement
Effective Date:      June 01, 2017                                   Number:            6
                     (12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations)


                                   AMENDATORY INCONSISTENCY
    It is agreed that:

    To the extent there is an inconsistency between an endorsement to this Policy which is labeled as a
    state amendatory endorsement and any other term or condition of this Policy, then to the extent
    permitted by law, regulation or State Insurance Department Bulletin or Directive, the Insurer shall
    apply such terms and conditions of either the state amendatory endorsement or the Policy which
    are more favorable to the Insured.




       Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.




 Date of Issuance: June 14, 2017                                                   Policy Form: EML 0201 0712
 Endurance American Insurance Company              Page 1 of 1              Endorsement Form: EML 1324 0513
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 16 of 24 PageID #: 2364

                                        ENDORSEMENT
Named Insured:       Akorn, Inc.                                       Policy Number:     DOX10007587102

Endorsement                                                            Endorsement
Effective Date:      June 01, 2017                                     Number:            7
                     12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations.


          DISCLOSURE PURSUANT TO THE TERRORISM RISK INSURANCE ACT

  THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO
      THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS
 ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS
                        OF ANY COVERAGE UNDER THE POLICY.

It is agreed that:

SCHEDULE: Terrorism Premium (Certified Acts): $0

  A.    Disclosure of Premium
        In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you
        with a notice disclosing the portion of your premium (shown in the Schedule above), if any,
        attributable to coverage for terrorist acts certified under the Terrorism Risk Insurance Act as
        amended and reauthorized. The portion of your premium attributable to such coverage is
        shown in the Schedule of this endorsement.

  B.    Disclosure of Federal Participation in Payment of Terrorism Losses
        The United States government, Department of the Treasury, will pay a share of terrorism losses
        insured under the federal program. The federal share equals 85% in 2015 and decreases its
        share 1% each calendar year to a total of 80% in 2020 of that portion of the amount of such
        insured losses that exceeds the applicable insurer retention. However, if aggregate insured
        losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
        billion in a calendar year, the Treasury shall not make any payment for any portion of the
        amount of such losses that exceeds $100 billion.

  C.    Cap On Insurer Participation In Payment Of Terrorism Losses
        If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
        Insurance Act exceed $100 billion in a calendar year) and we have met our insurer deductible
        under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of
        the amount of such losses that exceeds $100 billion, and in such case insured losses up to that
        amount are subject to pro rata allocation in accordance with procedures established by the
        Secretary of the Treasury.




 Date of Issuance: June 14, 2017                                                         Policy Form: EML 0201 0712
 Endurance American Insurance Company                    Page 2 of 2                 Endorsement Form: IL 1214 0115
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 17 of 24 PageID #: 2365

                                             ENDORSEMENT




         Authorized Representative


 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.

Notice includes copyrighted material of Insurance Services Office, Inc. with its permission.




 Date of Issuance: June 14, 2017                                                                   Policy Form: EML 0201 0712
 Endurance American Insurance Company                           Page 2 of 2                    Endorsement Form: IL 1214 0115
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 18 of 24 PageID #: 2366

                                        ENDORSEMENT

Named Insured:         Akorn, Inc.                                Policy Number:     DOX10007587102

Endorsement                                                       Endorsement
Effective Date:        June 01, 2017                              Number:            8
                       12:01 AM Local Time at the address of
                       the Named Insured as shown in the
                       Declarations.



                     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that:

If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
Insurance Act exceed $100 billion in a calendar year and the Insurer has met its deductible under the
Terrorism Risk Insurance Act, the Insurer shall not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
subject to pro rata allocation in accordance with procedures established by the Secretary of the
Treasury.
"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance
with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to
such Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of terrorism"
include the following:
The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
insurance subject to the Terrorism Risk Insurance Act; and
The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
committed by an individual or individuals as part of an effort to coerce the civilian population of the
United States or to influence the policy or affect the conduct of the United States Government by
coercion.




 Date of Issuance: June 14, 2017                                                    Policy Form: EML 0201 0712
 Endurance American Insurance Company               Page 2 of 2                 Endorsement Form: IL 1214 0115
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 19 of 24 PageID #: 2367

                                        ENDORSEMENT




       Authorized Representative




 This endorsement does not change any other provision of the Policy. The title and any headings in
 this endorsement are solely for convenience and do not affect its meaning.




 Date of Issuance: June 14, 2017                                              Policy Form: EML 0201 0712
 Endurance American Insurance Company             Page 2 of 2             Endorsement Form: IL 1214 0115
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 20 of 24 PageID #: 2368

                            POLICYHOLDER NOTICE

   U. S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (OFAC)


No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
your policy. You should read your policy and review your Declarations page for complete information on
the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to
directives issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on
Presidential declarations of “national emergency”. OFAC has identified and listed numerous:

       Foreign agents;

       Front organizations;

       Terrorists;

       Terrorist organizations; and

       Narcotics traffickers;

as “Specially Designated Nationals and Blocked Persons”. This list can be located on the United States
Treasury’s website – http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
entity claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or
frozen contract and all provisions of this insurance are immediately subject to OFAC. When an
insurance policy is considered to be such a blocked or frozen contract, no payments nor premium
refunds may be made without authorization from OFAC. Other limitations on the premiums and
payments also apply.




 Endurance American Insurance Company               1 of 1                                    PN 0001 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 21 of 24 PageID #: 2369

                                                                                  Management Liability
                                                                                 303 West Madison, Suite 1800
                                                                                           Chicago, IL 60606
Named Insured:        Akorn, Inc.                                          Policy Number:   DOX10007587102

Endorsement                                                                Endorsement
Effective Date:       June 01, 2018                                        Number:          9
                      (12:01 AM Standard Time at the address of the
                      Named Insured as shown in the Declarations)


                                       POLICY PERIOD EXTENSION

It is agreed that:

1. ITEM 2. of the Declarations, “Policy Period”, is deleted in its entirety and replaced with the
   following:

    ITEM 2.       Policy Period: From: June 01, 2017           To: September 01, 2019
                                 (12:01 AM Standard Time at the address stated in Item 1.)

2. The Limit of Liability stated in Item 3. of the Declarations shall be the maximum aggregate liability of
   the Insurer under this Policy with respect to all Claims first made during the extended Policy Period
   set forth in paragraph 1. above.

3. Item 5. of the Declarations, Premium, is deleted and replaced with the following:

    ITEM 5.       Premium: $ 204,088




        Authorized Representative

 This endorsement does not change any other provision of the Policy. The title and any headings in this
 endorsement are solely for convenience and do not affect its meaning.




   Endurance American Insurance Company                      Page 1 of 1                           INV 0701 0613
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 22 of 24 PageID #: 2370

                                                        Management Liability
                                                        303 West Madison, Suite 1800
                                                                  Chicago, IL 60606




   Endurance American Insurance Company   Page 2 of 1                   INV 0701 0613
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 23 of 24 PageID #: 2371

                                        ENDORSEMENT
Named Insured:       Akorn, Inc.                                     Policy Number:   DOX10007587102

Endorsement                                                          Endorsement
Effective Date:      June 1, 2018                                    Number:          10
                     (12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations.)


                  GRANTING DISCOVERY PERIOD/RUN-OFF ENDORSEMENT
It is agreed that:

In consideration of an additional premium of $243,474 which is fully earned as of the Effective Date of
this endorsement, it is hereby understood and agreed that this Policy is hereby amended as follows:

1. ITEM 2 of the Declarations is deleted in its entirety and replaced with the following:
     ITEM 2 Policy Period:          From: Six Years                             To: TBD
                                    (12:01 AM Standard Time at the address stated in Item 1.)

2. The Limit of Liability stated in Item 3 of the Declarations shall be the maximum aggregate liability of
   the Insurer under this Policy with respect to all Claims first made during the extended Policy Period
   set forth in paragraph 1 above. This extended Policy Period does not reinstate or increase the Limit
   of Liability stated in Item 3 of the Declarations.

3. The Insurer shall not be liable for Loss on account of any Claim for Wrongful Acts committed,
   attempted or allegedly committed or attempted after the Effective Date of this endorsement.

This Policy may not be canceled by the Named Insured, any other Insured or the Insurer, except that the
Insurer may cancel this Policy for failure to pay a premium when due by giving written notice of such
cancellation to the Named Insured. Such cancellation shall be effective as of the date set forth in such
notice, which shall be not less than fifteen (15) days after such notice, unless the premium is paid before
such effective date.




              Authorized Representative


This endorsement does not change any other provision of the Policy. The title and any headings in this
endorsement are solely for convenience and do not affect its meaning.




 Date of Issuance: June 6, 2018                                                       Policy Form: EML 0201 0712
 Endurance American Insurance Company               Page 1 of 1                Endorsement Form: EML 0901 0712
Case 1:20-cv-01254-MN Document 5-46 Filed 10/02/20 Page 24 of 24 PageID #: 2372

                                        ENDORSEMENT
Named Insured:       Akorn, Inc.                                     Policy Number:    DOX10007587102

Endorsement                                                          Endorsement
Effective Date:      June 1, 2018                                    Number:           11
                     (12:01 AM Standard Time at the address of the
                     Named Insured as shown in the Declarations)


                               GENERAL CHANGE MANUSCRIPT
                          (FULLY EARNED PREMIUM ENDORSEMENT)
It is agreed that:

The premium for this Policy shall be fully earned as of June 1, 2018.




              Authorized Representative


This endorsement does not change any other provision of the Policy. The title and any headings in this
endorsement are solely for convenience and do not affect its meaning.




                                                                                           Policy Form: EML 0201
 Endurance American Insurance Company               Page 1 of 1                    Endorsement Form: IL 1001 0712
